Citation Nr: 0029078	
Decision Date: 11/03/00    Archive Date: 11/09/00	

DOCKET NO.  99-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran was born in July 1949 and served on active duty 
in the Marine Corps from January 15 to February 16, 1973.  He 
was discharged under honorable conditions by reason of 
unsuitability.  

By rating actions dated in April 1973 and May 1973 the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, denied entitlement to service connection for 
psychiatric and back disabilities.  The veteran was duly 
notified and disagreed with the denial of service connection 
for a back disability.  He was sent a statement of the case 
in September 1973; however, he did not perfect his appeal by 
submitting a substantive appeal.  38 C.F.R. § 20. 202.  

In an October 1979 rating action the regional office denied 
entitlement to service connection for a psychiatric condition 
on the basis that new and material evidence had not been 
submitted.  The veteran appealed from that decision.  In 
September 1981 the Board of Veterans' Appeals (Board) 
affirmed the denial.  In September 1986 the veteran again 
claimed service connection for a psychiatric disability.  In 
a November 1986 rating action the regional office again 
denied entitlement to service connection.  The veteran was 
duly notified of the decision and did not submit an appeal.  

In November 1998 the veteran submitted additional information 
for the purpose of reopening his claims for service 
connection for a psychiatric disability and a back 
disability.  In a March 1999 rating action the regional 
office again denied the claims, holding that new and material 
evidence had not been submitted.  The veteran appealed from 
those decisions.  In December 1999 the veteran participated 
in a video conference hearing with a member of the Board.  
The case is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  By rating actions dated in April and May 1973 the 
regional office denied entitlement to service connection for 
psychiatric and back disabilities.   The veteran disagreed 
with the denial of service connection for the back disability 
and was sent a statement of the case; however, he did not 
submit a substantive appeal.  

2.  In September 1986 the veteran submitted a claim for 
service connection for a psychiatric disability.  The claim 
was denied in a November 1986 rating action.  The veteran was 
notified of the decision and did not submit an appeal.

3.  In November 1998 the veteran submitted additional 
information for the purpose of reopening his claims for 
service connection for psychiatric and back disabilities.  

4.  In March 1999 the regional office held that new and 
material evidence had not been submitted that would reopen 
either of the claims.  The veteran appealed from those 
decisions.

5.  The evidence that has been received since the November 
1986 rating action denying entitlement to service connection 
for a psychiatric disability and the 1973 rating actions 
denying entitlement to service connection for a back 
disability is cumulative or does not bear directly on the 
questions at issue.


CONCLUSIONS OF LAW

1.  The evidence received since the November 1986 rating 
action denying entitlement to service connection for a 
psychiatric disability and the 1973 rating actions denying 
entitlement to service connection for a back disability is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The November 1986 rating action denying entitlement to 
service connection for a psychiatric disability and the 1973 
rating actions denying entitlement to service connection for 
a back disability are final and may not be reopened.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.307, 3.309, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The adjudication on the issues now before the Board prior to 
the current appeal has been set out above in some detail and 
will not be repeated at this point.  In November 1998 he 
submitted additional information for the purpose of reopening 
his claims and in a March 1999 rating action the regional 
office again denied the claims holding that new and material 
evidence had not been submitted that would reopen either 
claim.  The veteran appealed from those decisions.

The applicable legal criteria provide that when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F.3d, 1356 (1998).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

I  Service Connection for Schizophrenia.

The evidence of record at the time of the November 1986 
rating action denying entitlement to service connection for a 
psychiatric condition included the veteran's service medical 
records which reflect a psychiatric evaluation on January 23, 
1973.  That evaluation noted that he had a prior history of 
institutionalization.  He had been hospitalized for one week, 
three to five months previously for evaluation and had been 
treated with Librium.  He complained of a loss of appetite 
and stomach pain.  He had been a disciplinary problem during 
training since his arrival on the 15th.  He gave some 
indication of a history of arrests and school disciplinary 
action.  He appeared moderately belligerent, was manipulative 
and expressed a defective attitude.  He was referred to the 
Aptitude Board due to his defective attitude.   

In February 1973 the Aptitude Board determined that the 
veteran's general qualifications did not warrant retention in 
the service.  He was discharged from service on February 16, 
1973, by reason of unsuitability.  

The veteran's initial claim for VA disability benefits was 
dated in February 1973.  He referred to a psychiatric 
condition which had been treated by a Dr. Fleming in 1972.

The veteran was afforded a VA psychiatric examination in 
March 1973.  He complained that his nerves were bad on 
occasion.  He did not appear to be particularly tense or 
anxious.  His affect and emotional tone were appropriate.  
His speech was clear, coherent and relevant.  He offered no 
particular tension symptoms.  His recent and remote memory 
were intact.  There was no evidence of hallucinations or 
delusions.  His insight and judgment appeared to be adequate. 
Following a careful examination for a neuropsychiatric 
disorder the diagnosis was that there was no disease.  The 
examiner noted that his very brief period of service had been 
terminated because, as he stated, "he couldn't cut it".  His 
interests and activities at the time of examination were 
evaluated as being identical with those prior to service and 
the examiner concluded that the military had had no effect on 
his present status.  

In a statement received in April 1976, the veteran's mother 
confirmed that he had been hospitalized in September 1972.  
She also noted that when he returned home from service he was 
very nervous and constantly complained of severe headaches 
and backaches.  She had finally had him go to the University 
Hospital for observation.  

The veteran was hospitalized by the VA in June 1979.  He 
complained of severe head pain for two years and bizarre 
behavior for several weeks.  The veteran was found to be 
alert and oriented in all three spheres.  He was mildly 
agitated.  His affect was flattened.  He was talkative with 
evidence of loose associations.  He was preoccupied with 
paranoid ideas.  He was also preoccupied with various 
hypochondriacal ideas.  The diagnoses included acute 
schizophrenic episode.  

The regional office later received a report from University 
Hospital reflecting the veteran's treatment in 
September 1973.  He had been admitted to the hospital because 
he was agitated, depressed and very violent.  The provisional 
diagnosis was acute schizophrenic episode.  

In September 1979 the veteran's mother related that the 
veteran had been in a state of nervous breakdown and had not 
been himself since the day he returned from the U.S. Marine 
Corps.

The regional office later received statements from several 
acquaintances of the veteran dated in late 1980.  A 
registered nurse stated that she had known the veteran since 
she was 15 years old and was currently 27 years old.  She 
stated that he had been a very active individual and very 
concerned about people and the world around him.  He was 
always looking forward to the future and had an outgoing 
personality.  She stated that after he was in the service he 
became very despondent and depressed.  He had trouble 
communicating with people and exhibited antisocial as well as 
inappropriate behavior.  

A statement by another acquaintance reflected that he had 
known the veteran since 1959 and that after his discharge 
from service, he had been a totally different person.  His 
nerves were very bad, he was very antisocial and had no 
desire to be around people.  Another acquaintance also 
indicated that after the veteran's service he seemed to 
change and the change was quite noticeable.  A statement by 
an associate professor at a community college reflected that 
during high school the veteran had been a polite and mannerly 
individual and had followed supervision well.  She indicated 
that it appeared he had changed tremendously during the 
previous 10 years or so.  He appeared nervous and somewhat 
unsure of himself.  

The veteran was hospitalized at a VA medical facility during 
September and October 1980.  He was admitted for various 
complaints including difficulty sleeping, restlessness, and 
slurred speech with shaking of his hands.  The diagnosis was 
chronic schizophrenia.  

In a January 1981 statement Harold J. Barker, M.D., indicated 
that the veteran had been seen in July 1973 for "nerves."  He 
stated that he had not seen the veteran since that time.

A May 1979 statement by Elijah L. Polk, M.D., reflects that 
he had seen the veteran during that month and because of the 
veteran's various vague complaints, he felt he needed to see 
a psychiatrist.  

The veteran was again hospitalized by the VA during September 
1986 and a diagnosis of schizophrenia was made.  

In October 1986 a copy of the January 1981 statement by 
Dr. Barker reflecting that the veteran had been seen in July 
1973 for his nerves was received 

The evidence that has been added to the record since the 
November 1986 rating action includes copies of the veteran's 
service medical records which were already of record and had 
been previously reviewed by the regional office.  

VA outpatient treatment records reflecting that the veteran 
had been seen in 1999 for schizophrenia were also received.  

During the December 1999 Board video conference hearing, the 
veteran related that he had been treated at a mental health 
clinic in 1981.  He had also been treated by Dr. Harold 
Barker and in a University Hospital in 1973.  He stated that 
he had been receiving continuous treatment for psychiatric 
problems since 1973.  He believed  that schizophrenia had 
been diagnosed during his active duty.  He denied having had 
any problems prior to service.  

The regional office later received a February 1999 statement 
by Samuel A. Nigro, M.D., reflecting that the veteran had 
been under his care since October 1998 and a report by the 
University Hospital reflecting the veteran's treatment in 
September 1973.  The regional office also received another 
copy of the January 1981 statement by Dr. Barker.  

VA outpatient and inpatient treatment records reflect that 
the veteran was seen on an outpatient basis for various 
conditions including his psychiatric disorder from 1987 to 
1996.  He had VA hospitalization for schizophrenia during 
June 1979, July and August 1980, September and October 1980, 
September 1986, March 1995 and May 1996.  

In March 2000 a number of VA outpatient and inpatient 
treatment records were submitted directly to the Board.  
Initial consideration of the evidence was waived by the 
veteran's representative.  The evidence consisted primarily 
of the VA inpatient and outpatient treatment records 
previously received including reports of his VA 
hospitalizations for schizophrenia from 1979 to 1996.  He was 
also hospitalized by the VA for schizophrenia in April and 
May 1999.  

The evidence submitted since the November 1986 rating action 
such as the January 1981 statement by Dr. Barker and some of 
the reports of VA hospitalization for schizophrenia are 
duplicates of evidence that was already of record and had 
already been considered by the regional office.  Some of the 
other VA inpatient and outpatient treatment records are new; 
however, they are not material since they simply reflect the 
veteran's treatment for schizophrenia many years following 
his release from active duty.  The testimony provided by the 
veteran at the December 1999 video conference hearing simply 
reiterates prior contentions and would not constitute new and 
material evidence.  In summary, the evidence that has been 
submitted since the November 1986 rating action is not 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

In view of the above discussion, the veteran's claim for 
service connection for a psychiatric disability is not 
reopened and the November 1986 rating action denying 
entitlement to service connection for that condition is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
3.307, 3.309, 20.302.  

II.  Service Connection for Back Disability.

As indicated previously, in 1973 rating actions the regional 
office denied entitlement to service connection for a back 
disability.  The veteran submitted a notice of disagreement 
and was sent a statement of the case; however, he did not 
perfect his appeal by submitting a substantive appeal.  

The veteran's service medical records do not reflect a 
reference to a back disability.  In a signed and witnessed 
statement of February 22, 1973 he denied any injuries or 
illnesses during active duty, other than psychiatric 
treatment.  

A March 1973 statement by Ronald B. Fleming, M.D., reflects 
that he had seen the veteran in October 1972 because of a 
problem other than a back condition.  While being seen on 
that visit the veteran mentioned that he wanted some muscle 
relaxers since he had slipped on greasy stairs at work and 
injured his back.  The examination of his back at that time 
showed slight limitation of motion.  The impression was low 
back strain.  The veteran was given a prescription for a 
muscle relaxer and advised to take hot tub soaks.  Dr. 
Fleming stated that that was the only time he had been seen 
for a back injury.  

When the veteran was examined by the VA in March 1973 he 
reported that in 1972 while on the job he had slipped and 
fallen, landing on his back.  At the current time he had 
occasional pain.  Examination of the lower dorsal spine 
showed no limitation of motion.  There was slight pain on 
bending or rotating.  There was some tenderness in the lower 
dorsal spine.  There was no spasm.  An X-ray study of the 
lumbar spine was normal.  

The evidence that has been received since the 1973 rating 
actions includes an August 1973 statement by R. E. Weigel, 
M.D., who indicated that the veteran had slipped on oil on 
steps and injured his low back while at work in October 1972.  
X-rays had been negative.  He had received conservative 
treatment at the Kaiser Foundation Hospital and was currently 
under treatment.  His complaints were constant pain and 
stiffness of the low back.  The objective findings included 
tenderness to fist percussion with palpable muscle spasm.  
Back motions were restricted.  The diagnosis was chronic 
myofascitis of the lumbosacral back muscles and ligaments.  

In her 1976 statement the veteran's mother related that, 
after his return from service, he had constantly complained 
of problems including backaches.  

During the December 1999 Board video conference hearing, the 
veteran testified that he had injured his back during 
service.  He stated that he had been in the back of a truck 
and had popped his back.  He had been treated immediately 
after the incident for his back condition.  He related that 
he was occasionally seeing a physician for his back condition 
at the current time and had received painkillers for his back 
condition.  He related that prior to service he might have 
had some aching involving his back.  He recalled being 
treated by Dr. Fleming at the Kaiser Permanente Hospital 
prior to service.

The regional office thereafter received reports of inpatient 
and outpatient treatment of the veteran from 1979 to 1986, 
primarily for his psychiatric condition.  When he was seen in 
December 1988, it was indicated that he had been involved in 
an automobile accident two weeks previously when he injured 
his low back.  VA outpatient and inpatient treatment records 
dated from 1981 to 1999 reflect treatment of the veteran 
primarily for his psychiatric condition.

Although some of the additional information submitted since 
the May 1973 rating action denying entitlement to service 
connection for a back disability is new, the evidence is not 
material to the veteran's claim except for the August 1973 
statement by Dr. Weigel which tended to reinforce the prior 
conclusion by the regional office that the veteran had a back 
condition prior to entering military service that had not 
been aggravated in service.  The veteran's testimony at the 
December 1999 Board video conference hearing reiterated prior 
contentions and would not be material.  Accordingly, the 
additional evidence is not considered to be so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  The veteran's claim for 
service connection for a back disability is, therefore, not 
reopened and the May 1973 rating action denying entitlement 
to service connection for a back disability is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a psychiatric 
disability and a back disability.  The appeal is denied.



		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals







